DETAILED ACTION
The following claims are pending in this office action: 36-39, 41-43, 47 and 50-55
The following claims are amended: 36-37, 43, 47, 50-55
The following claims are new: -
The following claims are cancelled: 1-35, 40, 44-46 and 48-49 
Claims 36-39, 41-43, 47 and 50-55 are rejected. This rejection is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/02/2022 and 03/22/2022 have been considered.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, initialed and dated copies of Applicant’s IDS forms 1449 filed 02/02/2022 and 03/22/2022 are attached to the instant Office action. 
Previous Objections Withdrawn
The 35 USC § 112(b) rejections to claims 37, 43, 47, and 51 are withdrawn based on the amendments. 
RESPONSE TO ARGUMENTS
Applicant’s arguments filed in the amendment filed 03/21/2022 have been fully considered but are moot in view of new grounds of rejection necessitated by amendment. 
Applicant notes: “Debickes fails to disclose, at least ‘extraction of the identifier from the second data packet, the identifier is a radio access layer parameter and comprises a connection identifier associated with a transmitter of the write request; determination of whether the identifier is trusted by determining whether the connection identifier is trusted; determination of whether the identifier is validated when it is determined that the identifier is trusted by determining whether the identifier, that comprises the connection identifier associated with the transmitter of the write request, is comprised in a set of pre-determined identifiers,’ as recited in amended Claim 36.  The amended elements in the independent claims have been mapped to Hong, Sung-Hyuck, “Secure MAC address-based Authentication on x.509 v3 Certificate in Group Communication,” Journal of Internet Computing and Services 9.4, February 4, 2008 and Huang et al. (US Pub. 2017/0185418) and rejected accordingly.  
In particular, although neither Debickes nor Raleigh teaches a connection identifier as claimed in the amended claims, Hong teaches the connection identifier: a MAC address in the radio access layer that is determined to be trusted.  Although neither Debickes nor Raleigh teaches associating a connection identifier with a transmitter of the write request, Huang teaches a MAC address that is associated with a connected device seeking to write to another device.  
Independent claim 50 is amended similarly to claim 1, is mapped to Hong, Sung-Hyuck, “Secure MAC address-based Authentication on x.509 v3 Certificate in Group Communication,” Journal of Internet Computing and Services 9.4, February 4, 2008 and Huang et al. (US Pub. 2017/0185418) below, and rejected accordingly.  
Independent claims 52, and 54, is amended similarly to claim 1, is mapped to Hong, Sung-Hyuck, “Secure MAC address-based Authentication on x.509 v3 Certificate in Group Communication,” Journal of Internet Computing and Services 9.4, February 4, 2008 below and rejected accordingly.  
Dependent claims 37-39, 41-43, 47 and 51, 53, and 55 depend on independent claims 36, 50, 52 and 54.  The amended elements in the independent claims have been mapped to Hong, Sung-Hyuck, “Secure MAC address-based Authentication on x.509 v3 Certificate in Group Communication,” Journal of Internet Computing and Services 9.4, February 4, 2008  and/or Huang et al. (US Pub. 2017/0185418) below, and so any additional features to the dependent claims are rejected accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-37, 42, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Debickes (US Pub. 2018/0167380) (hereinafter “Debickes”) in view of Hong, Sung-Hyuck, “Secure MAC address-based Authentication on x.509 v3 Certificate in Group Communication,” Journal of Internet Computing and Services 9.4, February 4, 2008 (hereinafter “Hong”) and in view of Huang et al. (US Pub. 2017/0185418) (hereinafter “Huang”).

As per claim 36, Debickes teaches an arrangement for a communication device, ([Debickes, Fig. 1, para. 0013] in example communication 100 [an arrangement for a communication device], an electronic device is communicatively coupled to a first and second server where the second server updates software on the electronic device) the communication device ([para. 0030] the electronic device is a mobile phone: a communication device) is configured to operate in connection with an access node ([para. 0010] the electronic device connects to an access point on the software update server [a access node]) associated with a wireless communication network ([para. 0010] the network connecting the software update server and the electronic device includes a radio access network and is part of a wireless telecommunication network), and the arrangement comprises controlling circuitry configured to cause: ([para. 0045] the subject matter of Debickes is implemented in digital electronic circuitry)
reception of a first data packet ([Debickes, para. 0032; para. 0054] a software update notification [first data] is received at an electronic device by means of a packet communicated over the network) comprising a write request for writing at least one of code and data ([para. 0032] the software update notification is a request for a software update: comprising firmware [code and/or data] that will be installed [written] on the memory of the electronic device) to a non-volatile memory comprised in the communication device; and ([para. 0026] the memory on the electronic device is non-volatile memory)
determination of whether a second data packet ([Debickes, para. 0039] the electronic device determines whether a connection profile [second data] from the network node/access is received at an electronic device [a second data packet – see para. 0054 “the network may communicate with, for example, IP packets”]) comprising an identifier ([para. 0039] the connection profile includes certificates; [para. 0035-36] a certificate is an authentication/ confirmation of the identifier of the network node and so includes an identifier of the network node) associated with the first data packet is received; ([para. 0010] the electronic device connects to an access point on the software update server [an access point/network node] to receive a software update.  [para. 0032] as the first data packet is a request for the software update from the access point, the first data packet is associated with the identifier)
when it is determined that the second data packet comprising the identifier is received, the controlling circuitry is further configured to cause: ([Debickes, para. 0039] the network connection profile [second data packet] is received, and the actions below are performed in response)
determination of whether the identifier is trusted; ([Debickes, para. 0012; 0036] a determination of whether the network connection/access point is secure for receiving an update includes determining if the security requirement is met by the access point [is trusted].  A requirement is determining whether the network node/access point [identifier] holds a certificate that is issued by a CA that passes an independent qualified audit review.  Determining whether the connection identifier is trusted is taught by Hong below)
determination of whether the identifier is validated when it is determined that the identifier is trusted by determining whether the identifier associated with the transmitter of the write request is comprised in a set of pre-determined identifiers; and ([Debickes, para. 0012; 0036-0037] another security requirement is in combination with determining [when it is determined] that the network node/access point [identifier] passes an independent qualified audit review [is trusted] by any CA.  The requirement is that a further determination is made whether the holder of the network node/access point [identifier] certificate is on a white list and validated by a whitelisted CA.  An identifier that comprises the connection identifier is taught by Hong below.  A connection identifier associated with a transmitter of the write request is taught by Bhatia below)
acceptance of at least a subset of the write request when it is determined that the identifier is trusted and validated.  ([Debickes, para. 0042] in response to determining that the network node/access point address [identifier] meets the security requirement [is trusted and validated], the electronic device downloads and installs the received software update [acceptance of at least a subset of the write request])
Debickes alone does not clearly teach extraction of the identifier from the second data packet, the identifier is a radio access layer parameter and comprises a connection identifier associated with a transmitter of the write request; and determination of whether the identifier is trusted by determining whether the connection identifier is trusted.  
However, Hong teaches teach extraction of the identifier from the second data packet, ([Hong, pg. 6, Fig. 5] disclosed is code to retrieve [extract] the MAC address within a certificate [from the second data packet as the MAC address is an identifier]) the identifier is a radio access layer parameter and comprises a connection identifier; and ([pg. 5, Fig. 3; Section 4: Mac-Address based Authentication] “specifically we propose that digital certificates be issued with a user’s MAC address included in the ‘extensions’ portion of the digital certificate”.  [Pg. 2, Section 1: Introduction] the MAC address is a physical address that identifies the computing/connecting machine [a connection identifier].  A MAC address is commonly known to be a radio access layer parameter [see, for example, Cong, Xinri, “Wireless ATM – An Overview”, Washington University in St. Lewis, February 25, 2006, Retrieved from the Internet:<URL: https://web.archive.org/web/20060225044601/http://www.cse.wustl.edu/~jain/ cis788-97/ftp/wireless_atm/index.htm>]. A connection identifier associated with a transmitter of the write request is taught by Bhatia below)
determination of whether the identifier is trusted by determining whether the connection identifier is trusted. ([Hong, pg. 2, Section 1: Introduction] the “proposed authentication enhancements… improve trust between community members”.  [Pg. 5, Section 4: Mac-Address based Authentication; Fig. 3] “Olivia’s system validates Daniel’s certificate by using the GetAdaptersInfo() function to contact Daniel’s NIC card and verify that the MAC address on his certificate matches the one on his NIC card”.  The validation procedure determines whether the certificate [identifier] is “trusted” as it serves to improve trust between members)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Debickes with the teachings of Hong to include extraction of the identifier from the second data packet, the identifier is a radio access layer parameter and comprises a connection identifier; and determination of whether the identifier is trusted by determining whether the connection identifier is trusted.  One of ordinary skill in the art would have been motivated to make this modification because “the use of a MAC address” (connection identifier) “significantly increases the level of security in the group communication protocols”, and “provides a mechanism to trace the adversary’s location and thus allows the community to filter out this unknown MAC address”.  (Hong, pg. 4, Section 3: Model for Improved Authentication)
Debickes in view of Hong does not clearly teach a connection identifier associated with a transmitter of the write request.  
However, Huang teaches a connection identifier associated with a transmitter of the write request.  ([Huang, para. 0021] “the connected device retrieves a device identifier from memory” …  “e.g. a media access control address” [a connection identifier of the connected device].  [Para. 0025] “the device receives a command from the connected device.  For example … the device will receive by the connection a firmware update from the connected device [transmit by the connected device] and that the device should install the firmware update” [the connected device is a transmitter of the write request])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Debickes in view of Hong with the teachings of Huang to include a connection identifier associated with a transmitter of the write request.  One of ordinary skill in the art would have been motivated to make this modification because by using a device identifier to control or halt a boot process, the installation processes may be automated without manual configuration of the device by the user for the update.  (Huang, para. 0008)

As per claim 37, Debickes in view of Hong and Huang teaches claim 36.
Debickes also teaches wherein the controlling circuitry is configured to cause the reception of the first data packet and the second data packet simultaneously in one data packet.  ([Debickes, para. 0013; 0015] the EMM server may be combined with the software update server to directly provide software updates.  [Para. 0021; para. 0039] In such an embodiment, the features and functionality may be combined such that the electronic device receives both the software updated notification [first data packet] from the EMM server and the connection profile [second data packet] that includes the identifier of the network node and the certificate is also pushed from the EMM simultaneously in one data combination, such that the software update notification indicates/includes the connection profile [in one data packet]) 

As per claim 42, Debickes in view of Raleigh teaches claim 36.  
Debickes also teaches wherein the first data packet further comprises information associated with a location where the write request can be accepted. ([Debickes, para. 0033; 0009] the software update notification [first data packet] further includes IP addresses and URLs [locations] of the software update server where the software update [write request] may be downloaded [accepted])

As per claim 50, Debickes teaches a method of a communication device, the communication device is configured to operate in connection ([Debickes, Fig. 1, para. 0013] in example communication 100 [a method of a communication device], an electronic device is communicatively coupled to a first and second server where the second server updates software on the communication device; [para. 0030] the electronic device is a mobile phone: a communication device) with an access node ([para. 0010] the electronic device connects to an access point on the software update server [a access node]) associated with a wireless connection network.  ([Para. 0010] the network connecting the software update server and the electronic device includes a radio access network and is part of a wireless telecommunication network)
The method performs the steps of the method of claim 36, has language that is identical or substantially similar to the method of claim 36, and thus is rejected with the same rational applied against claim 36.   

As per claim 51, the claim language is identical or substantially similar to that of claim 37. Therefore, it is rejected under the same rationale applied to claim 37.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Debickes in view of in view of Hong and in view of Huang as applied to claim 36 above, and further in view of Deshpande et al. (US Pub. 2017/0127373) (hereinafter “Deshpande”)

As per claim 38, Debickes in view of Hong and Huang teaches claim 36.  
Debickes in view of Hong and Huang does not clearly teach wherein the controlling circuitry is configured to cause determining of whether the identifier is trusted by causing: determination of whether the identifier is a signed authentication location message with a valid signature. 
However, Deshpande teaches wherein the controlling circuitry is configured to cause determining of whether the identifier is trusted by causing: determination of whether the identifier is a signed authentication location message with a valid signature. ([Deshpande, para. 0031] a wireless access point may transmit to a mobile device computing a signed location information for that access point [identifier/an authenticated location message with a valid signature].  The mobile computing device may verify the access point [is trusted] based on the digital signature of the signed location information)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Debickes in view of Hong and Huang with the teachings of Deshpande to include transmitting the second data packet within a predetermined time period of transmitting the first data packet; and the identifier is a radio access layer parameter.  One of ordinary skill in the art would have been motivated to make this modification because such a method allows detection that an access point, and location information of an access point, has been compromised in order to prevent spoofing of the access point.  (Deshpande, para. 0024-0025)

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Debickes in view of Hong and in view of Huang, and further in view of Deshpande as applied to claim 38 above, and further in view of Raleigh et al. (US Pub. 2017/0099604) (hereinafter “Raleigh”).

As per claim 39, Debickes in view of Hong and Huang, and further in view of Deshpande teaches claim 38.  
Debickes in view of Hong and Huang, and further in view of Deshpande does not clearly teach wherein the controlling circuitry is further configured to cause: determination of a current location of the communication device based on the signed authentication location message; and determination of whether the write request may be accepted in a location associated with the signed authentication location message.
However, Raleigh teaches wherein the controlling circuitry is further configured to cause: determination of a current location of the communication device based on the signed authentication location message; and ([Raleigh, para. 0142-0143] a modem exchanges digital certificates [of an access point and a location message as taught by Debickes and Deshpande above] with the secure execution environment of the cell phone/APU to authenticate and to monitor packets; a check is done on each received frame before it is sent to a higher layer.  [Fig.2; para. 0099; 0106; 0197] if a determination by the APU is made that an over-the-air or over-the-network request [the signed authentication location message] is to install DDR firmware in the secure execution environment [a current location of the communication device that’s based on the request] then a determination is made whether the request is accepted)
determination of whether the write request may be accepted in a location associated with the signed authentication location message.  ([Raleigh, para. Fig. 12; para. 0197] a check is performed that all public key certificates are validated.  If all keys are validated, the write request is accepted in the SEE [a location associated with the signed authentication location message])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Debickes in view of Hong and Huang and further in view of Deshpande with the teachings of Raleigh to include wherein the controlling circuitry is further configured to cause: determination of a current location of the communication device based on the signed authentication location message; and determination of whether the write request may be accepted in a location associated with the signed authentication location message.  One of ordinary skill in the art would have been motivated to make this modification because such a secure execution environment provides for secure, trusted identification of packets on the network stack, and prevents tampering of the sent data as the secure execution environment is not accessible by user application software.  (Raleigh, para. 0090; para. 0228; Fig. 16)

Claims 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Debickes in view of Hong, in view of Huang as applied to claim 36 above, and further in view of Raleigh.

As per claim 41, Debickes in view of Hong and Huang teaches claim 36.  
Debickes also teaches a second data packet comprised of an identifier associated with the first data packet ([Debickes, para. 0035; 0039] a connection profile [second data packet] includes a certificate that is used to authenticate and also includes the network node/access point holder of the certificate [identifier] that connects the electronic device to the software update server [is associated with the software update notification data packet]) 
the controlling circuitry is configured to cause: refusal of the write request. ([Debickes, para. 0043] if the network connection fails to meet the security requirement, the software update is rejected until such requirement is met)
Debickes in view of Hong and Huang does not clearly teach wherein the controlling circuitry is further configured to cause when it is determined that the second data packet is not received: determination of whether a pre-determined time period has expired since the first data packet was received, wherein when it is determined that the pre-determined time period since the first data packet was received has expired.  
However, Raleigh teaches wherein the controlling circuitry is further configured to cause when it is determined that the second data packet is not received: ([Raleigh, para. 0042] a second message [second data packet] for authentication is not received after a period of time passes.  The second packet comprising the identifier and associated with the first data was taught by Debickes above)
determination of whether a pre-determined time period has expired since the first data packet was received, wherein when it is determined that the pre-determined time period since the first data packet was received has expired ([Raleigh, para. 0042] a predetermined maximum amount of time that passes [has expired] between receiving a first message [a first data packet] and receiving second message [a second data packet].  If the time passes, the access controller restricts access to functions.  Such a function being refusal of a write request was taught by Debickes above)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Debickes in view of Huang and Huang with the teachings of Raleigh to include wherein the controlling circuitry is further configured to cause when it is determined that the second data packet is not received: determination of whether a pre-determined time period has expired since the first data packet was received, wherein when it is determined that the pre-determined time period since the first data packet was received has expired.  One of ordinary skill in the art would have been motivated to make this modification because such timers or predetermined time periods are necessary to maintain and confirm a secure connection between the cell phone and a service controller.  (Raleigh, para. 0182)

As per claim 43, Debickes in view of Hong and Huang teaches claim 36.  
Debickes in view of Hong and Huang does not clearly teach the controlling circuitry is further configured to cause performance of the determination of whether the identifier is trusted in at least one of a trusted execution environment and a modem processor of the communication device.
However, Raleigh teaches the controlling circuitry is further configured to cause performance of the determination of whether the identifier is trusted. ([Raleigh, para. 0022; 0066; 0087] DDRs including the destination address [identifier] is processed to determine if the destination address is on a restricted access list of addresses [whether the identifier is trusted]) in at least one of a trusted execution environment and a modem processor of the communication device [para. 0022 the DDRs are processed by the secure DDR processor in a secure execution environment [trusted execution environment] which includes a modem processor)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Debickes in view of Hong and Huang with the teachings of Raleigh to include the controlling circuitry is further configured to cause performance of the determination of whether the identifier is trusted.  One of ordinary skill in the art would have been motivated to make this modification because such a secure execution environment provides for secure, trusted identification of packets on the network stack, and prevents tampering of the sent data as the secure execution environment is not accessible by user application software.  (Raleigh, para. 0090; para. 0228; Fig. 16)

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Debickes in view of Hong and in view of Huang as applied to claim 36 above, and further in view of Firman et al. (US Pub. 2013/0232229) (hereinafter “Firman”)

As per claim 47, Debickers in view of Raleigh teaches claim 36.  
Debickers in view of Raleigh does not clearly teach wherein the controlling circuitry is configured to cause: determination based on the identifier of whether the write request may be accepted in its entirety or whether at least a subset of the write may be accepted.  
However, Firman teaches wherein the controlling circuitry is configured to cause: determination based on the identifier of whether the write request may be accepted in its entirety or whether at least the subset of the write may be accepted.  ([Firman, para. 0005-0006; 0080-0081] based on a determination by the device marketplace client application that obtains a signature [identifier], some/certain files [at least a portion] or all files [in entirety] are provided for download [accepted write request])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Debickes in view of Hong and Huang with the teachings of Firman to include wherein the controlling circuitry is configured to cause: determination based on the identifier of whether the write request may be accepted in its entirety or whether at least a subset of the write may be accepted.  One of ordinary skill in the art would have been motivated to make this modification because software may be split into multiple binaries for easier execution, and so that only portions that are needed to be installed are written so that time and bandwidth may be saved.  (Firman, para. 0006-0007)

Claims 52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Debickes and in view of Raleigh and in view of Hong.

As per claim 52, Debickes teaches a method of an access node associated with a wireless communication network ([Debickes, Fig. 1, para. 0013] in example communication 100 [a method of access node], an electronic device is communicatively coupled to a first and second server where the second server updates software on the electronic device; [para. 0030] the electronic device connects to an access point on the software update server [a access node]; [para. 0010] the network connecting the software update server and the electronic device includes a radio access network and is part of a wireless telecommunication network) and configured to operate in connection with a communication device, ([para. 0030] the electronic device is a mobile phone: a communication device) wherein the method comprises:
transmitting a first data packet ([Debickes, para. 0032; para. 0054] a software update notification [first data] is transmitted to an electronic device by means of a packet communicated over the network) comprising a write request for writing code ([para. 0032] the software update notification is a request for a software update: comprising firmware [code and/or data] that will be installed [written] on the memory of the electronic device) to a non-volatile memory comprised in the communication device; and ([para. 0026] the memory on the electronic device is non-volatile memory)
transmitting a second data packet, ([Debickes, para. 0035; 0039] a connection profile [second data packet] is transmitted to the electronic device.  Transmitting the second data packet within a predetermined time period of transmitting the first data packet is taught by Raleigh below) wherein the second data packet comprises an identifier ([para. 0039] the connection profile includes certificates; [para. 0035-36] a certificate is an authentication/ confirmation of the identifier of the network node and so includes an identifier of the network node) associated with the first data packet.  ([para. 0010] the electronic device connects to an access point on the software update server [an access point/network node] to receive a software update.  [para. 0032] as the first data packet is a request for the software update from the access point, the first data packet is associated with the identifier.  Wherein the identifier is a radio access layer parameter and comprises a connection identifier associated with the access node is taught by Hong below)
Debickes alone does not clearly teach transmitting the second data packet within a predetermined time period of transmitting the first data packet; and the identifier is a radio access layer parameter, and comprises a connection identifier associated with the access node.  
However, Raleigh teaches transmitting the second data packet within a predetermined time period of transmitting the first data packet.   ([Raleigh, para. 0042; para. 0088] a second message [second data packet] for authentication is sent by a service controller before a predetermined period of time passes of transmitting a first data packet, the time period set by a keep alive timer)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Debickes with the teachings of Raleigh to include transmitting the second data packet within a predetermined time period of transmitting the first data packet.  One of ordinary skill in the art would have been motivated to make this modification because such timers or predetermined time periods are necessary to maintain and confirm a secure connection between the cell phone and a service controller; and extracting/monitoring such a identifier parameter allows for a device policy to control and determine whether the device is accessing approved or unapproved networks (such as a network destination of a rogue access point that pushes malicious software).  (Raleigh, para. 0182; para. 0193)
Debickes in view of Raleigh not clearly teach the identifier is a radio access layer parameter, and comprises a connection identifier associated with the access node.  
However, Hong teaches the identifier is a radio access layer parameter, and comprises a connection identifier associated with the access node.  ([pg. 5, Fig. 3; Section 4: Mac-Address based Authentication] “specifically we propose that digital certificates be issued with a user’s MAC address included in the ‘extensions’ portion of the digital certificate”.  [Pg. 2, Section 1: Introduction] the MAC address is a physical address that identifies the computing/connecting machine [a connection identifier associated with the access node].  A MAC address is commonly known to be a radio access layer parameter [see, for example, Cong, Xinri, “Wireless ATM – An Overview”, Washington University in St. Lewis, February 25, 2006, Retrieved from the Internet:<URL: https://web.archive.org/web/ 20060225044601/http://www.cse.wustl.edu/~jain/cis788-97/ftp/wireless_atm/index.htm>])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Debickes in view of Raleigh with the teachings of Hong to include the identifier is a radio access layer parameter, and comprises a connection identifier associated with the access node.  One of ordinary skill in the art would have been motivated to make this modification because “the use of a MAC address” (connection identifier) “significantly increases the level of security in the group communication protocols”, and “provides a mechanism to trace the adversary’s location and thus allows the community to filter out this unknown MAC address”.  (Hong, pg. 4, Section 3: Model for Improved Authentication)

As per claim 54, Debickes teaches an arrangement of an access node associated with a wireless communication network ([Debickes, Fig. 1, para. 0013] in example communication 100 [an arrangement of access node], an electronic device is communicatively coupled to a first and second server where the second server updates software on the electronic device; [para. 0030] the electronic device connects to an access point on the software update server [a access node]; [para. 0010] the network connecting the software update server and the electronic device includes a radio access network and is part of a wireless telecommunication network) and configured to operate in connection with a communication device, ([para. 0030] the electronic device is a mobile phone: a communication device) wherein the arrangement comprises controlling circuitry ([para. 0045] the subject matter of Debickes is implemented in digital electronic circuitry) configured to perform a set of steps.  
The arrangement performs the steps of the method of claim 52, has language that is identical or substantially similar to the method of claim 52, and thus is rejected with the same rational applied against claim 52.

Claims 53 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Debickes in view of Raleigh and in view of Hong as applied to claims 52 and 54 above, and further in view of Deshpande.  

As per claim 53, Debickers in view of Raleigh and Hong teaches claim 52.  
Debickers in view of Raleigh and Hong does not clearly teach wherein the identifier further comprises a signed authentication location message comprising a signature of the access node.  
However, Deshpande teaches wherein the identifier further comprises a signed authentication location message comprising a signature of the access node.  ([Deshpande, para. 0031] a wireless access point may transmit to a mobile computing device signed location information [the identifier] for that access point.  The signed location information includes location information of the access point.  The signed location information includes a digital signature [a signature of the access node])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Debickes in view of Hong and Huang with the teachings of Deshpande to include transmitting the second data packet within a predetermined time period of transmitting the first data packet; and the identifier is a radio access layer parameter.  One of ordinary skill in the art would have been motivated to make this modification because such a method allows detection that an access point, and location information of an access point, has been compromised in order to prevent spoofing of the access point.  (Deshpande, para. 0024-0025)

As per claim 55, the claim language is identical or substantially similar to that of claim 53. Therefore, it is rejected under the same rationale applied to claim 53.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Devitt-Carolan (US Pub. 2017/0302761) discloses something establishing access to a network-based storage resource based on a hardware identifier which may be a MAC address.  
Maeda et al. (US Pub. 2016/0364223) discloses a software update system where the module includes an identifier that the module may use for identifying itself.  
Debates et al (US 2016/0036956) discloses a second device providing a firmware update to a mobile device, where the second device must supply a corresponding device ID which is a MAC ID.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Z.L./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493